Citation Nr: 1236695	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  04-28 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.  

4.  Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure.

5.  Entitlement to service connection for malignant melanoma, to include as due to herbicide exposure.

6.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

7.  Entitlement to service connection for adrenal disease, to include as due to herbicide exposure.

8.  Entitlement to service connection for colon cancer, to include as due to herbicide exposure.

9.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.

10.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2003, November 2008, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of entitlement to service connection for bilateral hearing has been returned to the Board by a June 2012 decision of the United States Court of Appeals for Veterans Claims (Court) which vacated a December 2010 Board decision denying the Veteran's claim and remanded the matter for further development.  In November 2007, the Veteran had a hearing before the undersigned on his hearing loss claim, and the transcript is in his VA claims file. 

The Veteran has submitted additional evidence related to his claim for entitlement to service connection for bilateral hearing loss since his case was certified for appeal, but has waived RO review.

The issues of entitlement to service connection for tinnitus, vertigo, multiple myeloma, malignant melanoma, diabetes mellitus, adrenal disease, colon cancer, lung cancer, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss had onset in service or was caused by his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to this claim.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

In this case, the Veteran contends he is entitled to service connection for bilateral hearing loss he believes manifested at least in part as a result of noise exposure in service.  See Veteran's statements; November 2007 BVA hearing transcript.  Specifically, the Veteran reports that he was exposed to acoustic trauma during the performance of his duties as a flight-line firefighter.  November 2007 BVA hearing transcript, pgs. 2-3, 7-8.  He essentially states that he has experienced gradually worsening hearing problems since his time in service, and argues that his currently diagnosed bilateral high frequency sensorineural hearing loss is related to this acoustic trauma exposure in service.  See Veteran's statements; November 2007 BVA hearing transcript.

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above-mentioned frequencies are 26 decibels or greater.  Impaired hearing for VA purposes may also be found when a veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  See 38 C.F.R. § 3.385 (2011). 

For the record, the United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Regarding the merits of the claim at issue, the evidence in this case shows that the Veteran has a diagnosis of, among other things, bilateral hearing loss that constitutes a current disability for VA purposes.  See March 2007 VA examination report.  According to a March 2007 VA audiological examination report, the Veteran has puretone losses of at least 45 decibels at all frequencies (500, 1000, 2000, 3000 and 4000-Hertz ) for the right ear and at least a 50 decibel loss at all frequencies for the left ear.  He has been diagnosed with a mild-to-severe high frequency sensorineural hearing loss in both ears.  Id., p. 1.  This evidence fulfills the requirements of the first element needed for a grant of service connection. 

In regards to the second element necessary for a grant of service connection (evidence of an in-service incurrence or aggravation of an injury or disease), the Board assumes for purposes of this appeal that the Veteran was exposed to acoustic trauma during his period of service pursuant to the provision of 38 U.S.C.A. § 1154(a).  In this regard, the Board observes that in each case where a veteran is seeking service connection for a disability, due consideration is supposed to be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medial and lay evidence.  38 U.S.C.A. § 1154(a).  In this case, the evidence of record shows that the Veteran was an apprentice fire protection specialist during service and that he was assigned to the 834 Civil Engineer Squadron at an Air Force Base in Florida.  See DD Form 214; personnel records.  According to the Veteran's personnel records, his duties included acting as a plugman and nozzleman on a major piece of firefighting equipment, operating a handline during aircraft crashes and other emergencies and operating fire alarm dispatcher communications equipment.  See Airman Performance Report dated in October 1970.  Based upon his assigned unit and duties, the Board finds it likely that the Veteran was exposed to at least some acoustic trauma he claims during service.  However, even when the Board assumes the Veteran experienced noise trauma in service and may even have experienced some hearing problems at the time of this noise exposure, the question of whether the Veteran developed a chronic hearing disorder as a result of his experiences in service is one that requires medical expertise after consideration of the Veteran's complete medical history. 

In this regard, the Board observes that a review of the Veteran's service treatment records fail to reveal any complaints of, treatment for or diagnoses of hearing problems during the Veteran's period of service.  See service treatment records dated from September 1969 to December 1970.  A review of the Veteran's August 1969 service induction examination indicates that the Veteran was administered an audiological examination which revealed (in pertinent part) puretone thresholds at 500, 1000, 2000, 3000, 4000, and 6000 Hertz of 0, 0, 0, 0, 10, and 10 decibels in the right ear and 5, 0, 0, 30, 20, and 0 decibels in the left ear respectively.  

Thus, according to the Veteran's August 1969 audiogram, the Veteran's hearing was essentially within normal limits at entrance into service other than a reported left ear 30-degree decibel loss at the 3000-Hertz level.  August 1969 report of medical examination; but, see also results of December 1970 service audiogram (the Veteran's puretone threshold loss at the 3000-Hertz level for the left ear was reported as 5).  A service audiogram report contained in the Veteran's claims file dated September 8, 1969 (six days after the Veteran entered active duty) appears to support the August 1969 findings even though the record contains no actual interpretation of this report.  Additionally, the finding of normal hearing upon entrance into service is supported by a "Physical Inspection" stamp dated September 2, 1969 on the Veteran's service entrance examination which indicates that "NO DISQUALIFYING DEFECTS OR COMMUNICABLE DISEASES WERE NOTED ON THIS DATE" and that the Veteran was fit for military service.  August 1969 report of medical examination.  Lastly, the Board observes that in the medical history portion of his entrance examination, the Veteran denied experiencing hearing loss, running ears and ear trouble when he entered service.  August 1969 report of medical history.  

At the time of the Veteran's medical examination at service separation in December 1970, full audiometric testing was conducted once again.  See December 1970 report of medical examination.  Puretone thresholds at 500, 1000, 2000, 3000, 4000, and 6000 Hertz of 15, 10, 10, 15, 15, and 25 decibels in the right ear and 10, 5, 10, 5, 15, and 35 decibels in the left ear respectively.  

Thus, according to the Veteran's service discharge medical records, the Veteran separated from service with what (again) would be considered "normal" hearing by audiological testing standards; and his left ear hearing actually appears to have "improved" at the 3000 and 4000-Hertz  levels when compared to the Veteran's August 1969 audiological results.  See December 1970 report of medical examination; see also December 1970 report of medical history (in the medical history portion of his separation examination, the Veteran continued to deny experiencing hearing loss, running ears and ear trouble).  However, a comparison of the Veteran's audiological results upon his entrance and separation from service at the 500, 1000, 2000, 3000 and 4000-Hertz ranges for the right ear and 500, 1000 and 2000-Hertz ranges for the left ear clearly raises the possibility that the Veteran's hearing at those levels negatively shifted during service or that the Veteran had some degree of hearing loss upon his separation from service. 

Turning to the post-service evidence in this case, the Board initially observes that the claims file does not contain post-service medical records dated prior to August 1989; however, the Veteran has submitted his own statements in which he has asserted experiencing hearing impairment subsequent to his separation from service, as well as lay statements from his ex-wife and three friends essentially attesting that they noticed the Veteran's bilateral hearing loss in the mid-to-late 1980s.  See Veteran's statements; November 2007 BVA hearing transcript; October 2007 statements from A.B., A.R., G.S. and J.D.

VA outpatient treatment records from August 1989 to May 2006 first document the Veteran's report of experiencing a decrease in his left ear hearing in September 1989.  See September 1989 VA medical records.  It appears that during this time frame, the Veteran also underwent surgery for melanoma of the scalp.  According to the medical evidence, the Veteran's melanoma developed as a result of a mole of the left paretal scalp that had been in existence for the previous five years (i.e., from approximately September 1985) and had doubled in size over the year and a half prior to his September 1989 medical visit (i.e., in approximately 1988 and 1989).  Id.  Relevant medical records dated in January 1990 indicate that the Veteran was provided an antibiotic for an unspecified ear problem.  See January 1990 VA medical records.  Records dated in December 2000 note that the Veteran had a prior medical history that included "[m]elanoma status post 3 surgeries on the head with skin grafting some years ago" and a "[h]istory of decreased hearing requiring bilateral hearing aids."  December 2000 VA medical records. 

Thereafter, in a July 1992 medical record, the Veteran is noted to have reported a sudden decrease in hearing "which was first noticeable 2-3 years ago" (i.e., in approximately 1989 or 1990).  July 1992 private medical record.  Subsequent VA medical records continue to reflect that the Veteran experienced bilateral hearing loss and used hearing aids.  See, e.g., June 1995 VA medical records.  In July 2004, the Veteran is reported to have undergone auditory emissions testing that was found to be consistent with bilateral, asymmetrical outer hair damage.  See July 2004 VA medical records. 

Evidence supportive of the Veteran's bilateral hearing loss claim includes letters from the Veteran's private medical providers in which these providers essentially opined that the Veteran's hearing loss is related to noise exposure in service.  See letters from R.F., AuD. dated in May 1992 and April 2008; October 2007 letter from S.S., AuD., CCC-A, F-AAA; May 2009 letter from T.D., M.D; see also August 2005 letter prepared by the Veteran and signed by audiologist F.R.

Specifically, the Board observes that the claims file contains a statement from R.F., AuD., dated in May 1992 in which the audiologist, R.F., indicated that the Veteran had been a patient in his office since 1992; and at the time of his initial evaluation in 1992, the Veteran had a moderate-to-severe bilateral sensorineural hearing loss.  See May 1992 letter from R.F., AuD.  Dr. R.F. reported in his letter that when he saw the Veteran in 1992, the Veteran told him that he had been exposed frequently to loud sounds in service that included aircraft noise on the runway. Id.  In light of this history, Dr. R.F stated that it was certainly possible that the hearing loss detected in the Veteran's 1992 evaluation might be due in part to the Veteran's military noise exposure.  However, he asserted that without a pre-service and immediately post-service audiogram, it was not possible to state to what extent the Veteran's hearing loss might be due to military noise exposure.  Id.; see also August 2005 letter prepared by the Veteran and signed by audiologist F.R. (although the Veteran's private audiologist signed a letter prepared by the Veteran, he did not respond to the Veteran's question as to whether it was more likely as not that the Veteran's hearing loss was associated with acoustic trauma from service). 

However, in a letter dated in April 2008, audiologist F.R. submitted another statement on the Veteran's behalf.  See April 2008 letter from F.R, AuD.  In this statement, Dr. F.R. reported that the Veteran had been a patient of his since 1992; had denied a family history of hearing loss, ear surgery and ear infections; had reported to him a history of military noise exposure; and reported that he had not had any significant noise exposure since his military service.  Id.  Thereafter, Dr. F.R. stated that given the fact that the Veteran had had extremely limited, if any, exposure to significant acoustic trauma subsequent to his time in the service, it was his opinion that it was at least as likely as not that the Veteran's daily exposure to aircraft engine noise while serving in the Air Force was responsible for his hearing loss.  Id.  

In September 2012, Dr. F.R. submitted another statement in support of the Veteran's claims, reporting that he had reviewed the Veteran's service treatment records.  Based on his review, he concluded that the change in hearing the Veteran experienced in service "would not be expected due to aging in consideration of his age at the time" and "is more likely than not due to his noise exposure while in the military."  See September 2008 letter from F.R., AuD.  

In addition to the foregoing, the claims file contains a letter signed by S.S., AuD. dated in October 2007 in which Dr. S.S. indicated that the Veteran had recently been seen at his facility following reports of difficulty hearing conversational speech; that audiometric testing results revealed a severe bilateral sensorineural hearing loss; and that the Veteran's hearing loss was, more likely than not, secondary to exposure to toxic levels of sound experienced during military service.  See October 2007 letter from S.S., AuD., CCC-A, F-AAA. 

The claims file also contains a letter from T.D., M.D. dated in May 2009 in which Dr. T. D. indicated that he saw the Veteran in May 2009 for hearing loss. See May 2009 letter from T.D., M.D.  In his letter, Dr. T.D. reported that the Veteran had been stationed in the Air Force as a fireman on the flight line for approximately two (2) years; and that per the Veteran's recollection, he had no significant hearing loss on discharge (although Dr. T.D. noted he did not have those records).  Id.  Dr. T.D. stated that the Veteran developed a slowly progressive hearing loss over the years; and that approximately 20 years ago (i.e., 1989), he had been diagnosed as having sensorineural hearing loss that was severe enough to require hearing aids.  Id.  Thereafter, Dr. T.D. noted that the Veteran had no history of hearing loss in his family; no significant noise exposure after being discharged from the service; and had not had any head injuries or head trauma.  Id.  In short, the doctor stated that the Veteran had no reason for progressive hearing loss requiring hearing aids at the age of 38.  Id.  Based upon the foregoing, Dr. T.D. opined that it was quite likely that the Veteran sustained significant acoustic trauma while working on the flight line in service without hearing protection; and that while the Veteran may not have had enough injury (i.e., acoustic trauma) to cause hearing loss at that time, that injury could be enough to develop a slowly progressive hearing loss that might not be noticeable for 10 to 15 years.  Id.  However, in stating this opinion, Dr. T.D. indicated that "[u]nfortunately, there were no hearing test done during that time so it is impossible to prove causality, but it is highly likely in [his] opinion."  Id.

In September 2011, Dr. T.D. submitted a follow-up letter after reviewing additional evidence that included the Veteran's entrance and separation audiograms.  Dr. T.D. offered the following opinion: "It is quite clear that over the patient's time in the service, his hearing did drop somewhat and the beginning of the patient's hearing loss did occur while he was in the service."  See September 2011 letter from T.D., M.D..  While Dr. T.D. observed that the Veteran's hearing loss continued to progress after separation from service, he was clear in his conclusion that the Veteran's hearing loss had onset during his period of active service.  Id.

Finally, the Veteran submitted a July 2012 treatment record from Dr. D.D., MD, Ph.D.  Dr. D.D. treated the Veteran for complaints of decreasing hearing and tinnitus.  See Report of new patient office visit, July 2012.  The Veteran's entrance and discharge audiograms were reviewed and Dr. D.D. noted that they showed "significant change in hearing while [the Veteran] was in service."  Id.  For this reason, Dr. D.D. opined that noise exposure in service was a "large contributing factor" to the Veteran's current hearing loss.  Id.

Additional evidence considered in evaluating the Veteran's claim consists of a VA audiological examination report that directly addressed the medical question as to the etiology of the Veteran's bilateral hearing loss.  The Veteran was afforded a VA examination in March 2007.  At that time, the VA examiner reviewed the Veteran's claims file and noted that the Veteran had normal hearing at enlistment and normal hearing for adjudication purposes at separation from service.  Id.  After obtaining a medical history and history of noise exposure from the Veteran, the examiner conducted audiological testing and diagnosed the Veteran with moderate-to-moderately severe high frequency sensorineural hearing loss.  Thereafter, the examiner opined after reviewing all evidence of record (to include the Veteran's statements) that it was less likely than not that the Veteran's hearing loss was a result of noise exposure in service.  In doing so, the examiner found persuasive the fact that despite the Veteran's complaints of hearing loss since his service, the Veteran's hearing was within normal limits upon entrance and separation from service.  Id.   

Subsequent to being placed on notice of outstanding medical records pertinent to the Veteran's claim, the Board remanded this appeal for the purpose of associating such records with the claims file and to obtain an addendum VA medical opinion from the March 2007 VA audiologist that took into consideration the expanded record-on-appeal, to include the October 2007 private audiological opinion provided by S.S., AuD. (referenced above).  See January 2008 BVA decision.  The Board requested that the March 2007 VA audiologist prepare a supplemental report indicating the extent to which, if any, additional evidence impacted her prior opinion as to whether it was at least as likely as not that the Veteran's hearing impairment could be attributed to service.  Id.  In response to the Board's request, an addendum VA audiological opinion (provided by the same audiologist who examined the Veteran in March 2007) was associated with the claims file in February 2009. 

In the February 2009 addendum medical opinion, the VA audiologist reported that she reviewed the Veteran's entire claims file, to include his service and post-service medical records.  See February 2009 VA medical opinion.  In doing so, she indicated that the Veteran's medical records revealed multiple medical problems, to include melanoma for which the Veteran underwent surgery in 1989, 1990 and 1991 and had spread to the lungs in 1991.  Id.  She reported that the Veteran had chemotherapy treatment in relationship to his melanoma; that his melanoma was currently in remission; and that the Veteran had other diagnoses that included primary aldosteronism, diabetes and adrenal gland malfunction.  Id.  After conducting research that included reviewing a report dated September 22, 2005 from the Institute of Medicine that essentially contained a consensus statement indicating a lack of evidence of a relationship of delayed onset of hearing loss from service noise exposure and articles on the Internet that discussed links between hearing loss and lower levels/insensitivity of the aldosterone hormone, the VA audiologist ultimately opined that it was less likely as not that the Veteran's hearing loss could be attributable to service.  Id.  In doing so, the examiner opined based upon her review of all of the evidence that the Veteran's hearing loss was at least as likely as not more consistent with the Veteran's multiple medical problems contributors, such as prior chemotherapy treatment, aldosteronism and/or diabetes factors.  Id.   

Based on all the above evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hearing loss had onset in service.  The Veteran's hearing was within normal limits at separation from service and has progressively worsened since then, possibly due to the Veteran's many medical problems.  However, the Veteran's hearing did worsen during his period of service, and multiple medical professions including medical doctors and audiologists who have reviewed the Veteran's service treatment records have concluded that this shift in hearing acuity during service was more likely than not the result of noise exposure during the Veteran's active service.  Accordingly, the Board finds that at least some of the Veteran's current hearing loss is the result of his active military service and entitlement to service connection for bilateral hearing loss is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

The Veteran is seeking entitlement to service connection for tinnitus and vertigo.  The RO issued a statement of the case (SOC) denying these claims in November 2009, and in December 2009, the Veteran submitted a timely substantive appeal in which the Veteran indicated he wanted a local hearing before a member of the Board.  The Board can find no evidence in the Veteran's claims file that he was scheduled for the requested hearing or that he ever withdrew his hearing request.  The RO closed these issues in VA's issue tracking system, stating the Veteran had failed to respond to the SOC, but his substantive appeal is in the file and clearly date stamped.  Accordingly, the case must be remanded to afford the Veteran an opportunity to testify before a Veterans Law Judge.

Regarding the issues of entitlement to service connection for multiple myeloma, malignant melanoma, diabetes mellitus, adrenal disease, colon cancer, and lung cancer, as well as entitlement to TDIU, the RO denied these claims in an August 2010 rating decision.  In July 2011, the Veteran submitted a timely notice of disagreement (NOD); however, the Board can find no evidence that the RO has ever issued a statement of the case (SOC), and there is nothing of record to indicate that the Veteran has withdrawn his appeal.  

Accordingly, these issues are remanded to allow the RO to provide the appellant with a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The matter will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a travel Board hearing for the issues of entitlement to service connection for tinnitus and vertigo in the order that the request was received.  After a hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

2. The RO should issue a statement of the case (SOC) on the issues of entitlement to service connection for multiple myeloma, malignant melanoma, diabetes mellitus, adrenal disease, colon cancer, and lung cancer, as well as entitlement to TDIU.  This matter will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


